

Exhibit 10.1

 
EMPLOYMENT AGREEMENT


AGREEMENT (the “Agreement”) dated this February 27, 2007 (the “Effective Date”)
made by and between Presstek, Inc., a Delaware corporation, its parents,
subsidiaries, divisions, or affiliated entities, successors and assigns (the
“Employer”), and Jeffrey Cook, (the “Employee”).


WHEREAS, both the Employer and the Employee wish for the Employee to be employed
as Senior Vice President and Chief Financial Officer of the Employer; and


NOW, THEREFORE, in consideration of the promises hereafter contained, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto AGREE as follows:
 
1. Consideration. In consideration for the Employee’s execution of this
Agreement, the Employer agrees that the Employee’s employment shall continue as
set forth in this Agreement, the Employee shall be permitted access to the
Employer’s confidential information and trade secrets and the Employee shall be
eligible to receive post-Term Severance Payments (Section 9) or the Change in
Control payment (Section 12) as set forth in this Agreement (subject to his
compliance with Sections 10 and 11 of this Agreement). The Employee understands,
acknowledges and agrees that the Employee would not receive the consideration
specified in this Section 1, except for the Employee’s execution of this
Agreement and the fulfillment of the promises contained herein.
 
2. Employment. During the term of this Agreement, the Employee agrees to serve
as Senior Vice President, Chief Financial Officer, and as a Corporate Officer,
or in such other positions as may be assigned. The Employee agrees to devote all
of his business time and efforts to the performance of his duties hereunder. The
Employee shall at all times report to, and his activities shall at all times be
subject to, the direction and control of the Chief Executive Officer, the Board
of Directors, and such other person appointed by the Company. The Employee shall
exercise such powers and comply with and perform, faithfully and to the best of
his ability, such directions and duties in relation to the business and affairs
of the Company as may from time to time be vested in or requested of him, and
shall not engage in any other business activity, whether or not for profit, that
may conflict with the Employee’s duties under this Agreement and the
Nondisclosure Agreement. If Employee shall be elected to other offices of the
Company or any of its affiliates, he shall serve in such positions without
further compensation than provided for in this Agreement. The Employee shall
perform his services under this Agreement at such locations as may be required
by the Company.


 
3. Employment Term.“Term,” as used in this Agreement, shall refer to the Term of
this Agreement as defined in this Section. The Term of the employment under this
Agreement shall commence on February 28, 2007, (the “Start Date”) and shall
initially end three years thereafter, on the day preceding the third anniversary
of the Start Date, unless terminated sooner in accordance with the provisions
hereof. The Term of employment under this Agreement shall, on each anniversary
of the Start Date thereafter (commencing with the third anniversary of the Start
Date), be automatically extended for an additional year unless the Employer or
the Employee gives written notice to the other, at least 180 days prior to such
anniversary date, that he or it does not concur in such extension. If neither
party gives notice of non-concurrence in such extension, the Term will be
automatically extended for an additional year, unless terminated sooner in
accordance with the provisions hereof.
 
4. Compensation.The Employer agrees to pay the Employee during the Term of this
Agreement an annual base salary equal to TWO HUNDRED AND SEVENTY FIVE THOUSAND
U.S. DOLLARS And ZERO CENTS ($275,000) with the salary to be reviewed no less
than annually during the Term of this Agreement by the Board of Directors or
Compensation Committee of the Employer. In the annual salary review, the Board
of Directors may compensate the Employee for increases in the market value of
the Employee's duties and responsibilities hereunder and may provide for
performance or merit increases. The base salary of the Employee shall not be
decreased at any time during the Term of this Agreement from the amount then in
effect, unless the Employee otherwise agrees in writing. The salary shall be
payable to the Employee in accordance with the Employer’s payroll system, as
determined by the Employer, but not less frequently than monthly. All payments
and benefits in this Agreement shall be subject to all applicable federal, state
and local withholding, payroll and other taxes.
 
Participation in discretionary bonuses, retirement and other employee benefit
plans and fringe benefits shall not reduce the salary payable to the Employee
under this Section 4, except as set out herein.
 
5. Discretionary Bonuses.  Employee will be entitled to a guaranteed cash bonus
for 2007 of $165,000, pro-rated so that Employee is paid one-twelfth (1/12) of
said amount for each full month of service completed during calendar year 2007,
said bonus to be paid by March 1, 2008. During the subsequent term hereof, the
Employee also may be eligible to receive a bonus of up to percent (60%) of the
Base Salary for each calendar year of full-time employment. Such bonus, if any,
shall be based on the Company’s and the Employee’s achievement (as determined by
the Company) of certain goals and objectives. Such achievement is to be
determined by the Company’s Board of Directors (the “Board”) in its sole
discretion. If the Board determines the Employee is eligible to receive a bonus
under this Section, said bonus shall be paid no later than March 1 of the
following calendar year. No bonus under this paragraph shall be payable to the
Employee with respect to any calendar year during which his employment is
terminated, regardless of the manner of such termination.  
 
6. Stock Option Grant; Participation in Stock Option, Retirement and Employee
Benefit Plans; Fringe Benefits.Subject to the terms and conditions of the option
agreement annexed hereto as Exhibit A and the Employer’s 2003 Stock Incentive
Plan, the Employee shall be granted the right to purchase 250,000 shares of the
Company's common stock, of which, the right to purchase 41,666 shares shall vest
upon signing of this agreement. The remaining 208,334 shares shall vest equally
over a period of five (5) years at the rate of 20% per year on each anniversary
date of the commencement of employment. The per share exercise price for your
options grant will be determined by the closing price on the date of grant.
These options are subject to the terms and conditions of the Company’s Stock
Option Plan and a Stock Option Agreement between the Company and the Employee.
 
Said options are subject to the earlier vesting, in their entirety, upon a
Change in Control, as that term is defined herein, or, should Employer elect not
to renew this agreement upon expiration of the initial term..
 
In addition to the foregoing stock options, are subject to the eligibility
requirements that may be applicable, the Employee may be entitled to participate
during the Term in any plan or arrangement of the Employer relating to stock
options, stock purchases, pension, thrift, or profit sharing benefits, or other
benefits under qualified or non-qualified deferred compensation plans, group
life insurance, medical coverage, education or any other employee benefits that
the Employer may adopt or make available for the benefit of the Employee.
 
The Employer fully reserves its rights to change, modify or discontinue any of
its stock purchase, retirement, employee benefit or other fringe benefit plans
at any time during the Term of this Agreement in its sole and absolute
discretion, and in accordance with applicable law.
 
7. Standards. The Employee shall perform his duties and responsibilities under
this Agreement in accordance with such reasonable standards as are established
from time to time by the Chief Executive Officer and President and/or Board of
Directors of the Employer, in its sole and absolute discretion.
 
8. Voluntary Absences; Vacations. The Employee shall be entitled to an annual
paid vacation during the Term of this Agreement in accordance with the
Employer’s policy of executives of four (4) weeks per year or such longer period
as the Board of Directors may approve or such longer periods to which the
Employee may be entitled as an employee of the Employer. The timing of paid
vacations shall be scheduled in a reasonable manner by the Employee.
 
9. Termination of Employment.
 
The Employee’s employment with the Employer may terminate either by either:
 

(a)  
termination by the Board of Directors of the Employer either (i) for Cause (as
defined in Section 9(a)(iii) below) or (ii) without Cause;

 

(b)  
termination by the Employee either for (i) Good Reason (as defined in Section
9(b) below or (ii) Not Good Reason (as defined in Section 9(b); or

 

(c)  
death or disability of the Employee. 

 


 
(a) Termination by the Board.
 
(i) The Board of Directors may terminate the Employee’s employment at any time,
but any termination by the Employer other than termination for Cause (as defined
in Section 9(a)(iii) below) shall not prejudice the Employee’s right to receive
compensation and other benefits under this Agreement, except as otherwise stated
in this Agreement. In the event of a termination for Cause, the Employee shall
have no right to receive payment, compensation or other benefits, including
payment of legal fees and expenses incurred, for any period after termination
for Cause except as otherwise required by law. Where the Employer terminates the
employment of the Employee other than termination for Cause, the Employer shall
continue to be subject to any independent obligation to the Employee under any
employee benefit plan in which the Employee is then a participant. Where the
Employee’s employment is terminated for Cause, the Employer shall have no
obligation to continue to be subject to any independent obligations to the
Employee under any employee benefit plan for which the Employee is then a
participant, except as otherwise required by law.
 
(ii) In the event that the Employee’s employment ceases by reason of the
Employer’s termination of the Employee’s employment during the Term other than
for Cause, or if either party provides the other party with written notice of
the party’s non-concurrence in the automatic extension of the Term, as set forth
in Section 3 of this Agreement, the Employer shall be obligated concurrently
with the termination of such employment, in lieu and replacement of the
Employee’s entitlement to any compensation and other benefits under this
Agreement pursuant to Section 9(a)(i), to make severance payments to the
Employee in an aggregate amount that is equal to the Employee's then current
annual base salary for a period of one (1) year (collectively, the "Severance
Payments"). The Severance Payments shall be paid after termination of employment
in equal monthly installments according to the Employer’s normal payroll
practices then in effect. In the event termination under this subsection occurs
before Employee has completed twelve months of service, Employers obligation to
make severance payments shall be limited to one month of base salary for each
completed full month of service, but in no case less than six months of base
salary.
 
However, if the Employer's termination of the Employee's employment without
Cause occurs in connection with, or within one and one-half (1 ½) years after, a
"Change in Control" as defined in Section 12(b) hereof, the amount payable to
the Employee shall be exclusively determined under Section 12(a) as limited by
Section 12(c) hereof, and the Employer shall not be required to make the
payments set forth in this Section. The Severance Payments under this Section
9(a)(ii) shall not be reduced by any compensation which the Employee may receive
for other employment with another employer after termination of his employment
with the Employer. In addition, the Employee shall be entitled to have all
existing retirement or employee benefits of the type referred to in Section 6
hereof continue for the remainder of the Term when the Agreement is terminated,
except as otherwise required by law or provided in the related retirement or
other employee benefit plans or agreements. Notwithstanding the foregoing, the
Employer shall have no obligation to make any contributions to any retirement
plan applicable to the Employee after the date the Employee ceases to be
employed by the Employer except as may be required by such applicable plan.
Notwithstanding anything stated herein to the contrary, and for purposes of
clarity, should the Employer terminate the Employment of the Employee for Cause,
the Employee shall not be entitled to receive Severance Payments. In the event
of a retirement plan, the Employee shall be entitled to contributions made by
the Employer to the retirement plan on the Employee’s behalf prior to the date
of the Employee’s termination, which have vested and for which the Employee is
otherwise eligible in accordance with the written terms of the official plan
documents governing any applicable retirement plan. The Employer shall have no
obligation to make the Severance Payments set forth in this Section unless the
Employee fully complies with his obligations under this Agreement, including,
but not limited to, his obligations under Sections 10 and 11 of this Agreement.
 
(iii) References in this Agreement to “termination for Cause” shall mean
termination on account of acts or omissions of the Employee which constitute
Cause as defined below. Any determination with respect to a termination for
Cause shall require the approval of the Board of Directors of the Employer.
“Cause” shall mean any of the following:
 
(A) conviction of a felony,
 
(B) theft from the Employer,
 
(C) breach of fiduciary duty involving personal profit,
 
(D) sustained and continuous conduct by the Employee which adversely affects the
reputation of the Employer,
 
(E) continued failure of the Employee to substantially and satisfactorily
perform his duties or obligations under this Agreement following twenty (20)
days’ notice by the Employer to the Employee and a failure by the Employee to
correct the deficiency cited in such notice (other than any such failure
resulting from the Employee’s incapacity due to physical or mental illness).
 
(b) Termination by the Employee.
 
The Employee shall have no right to terminate his employment under this
Agreement prior to the end of the Term of this Agreement, unless such
termination is either for Good Reason (as described in Section 12(a) hereof) (i)
in connection with, or within one (1) and one-half years after, a Change in
Control; or (ii) approved by the Board of Directors of the Employer. For
purposes of this Agreement, the term “Not Good Reason” shall mean such
termination by the Employee of his employment for reasons other than for Good
Reason. In the event that the Employee terminates his employment for Not Good
Reason, the Employee shall have no right to receive compensation or other
benefits, including payment of legal fees and expenses incurred, for any period
after such termination except as otherwise required by law. Where the Employee
terminates his employment for Good Reason, the Employer shall continue to be
subject to any independent obligation to the Employee under any employee benefit
plan in which the Employee is then a participant. Where the Employee terminates
his employment for Not Good Reason, the Employer shall have no obligation to
continue to be subject to any independent obligations to the Employee under any
employee benefit plan for which the Employee is then a participant, except as
otherwise required by law.
 
Notwithstanding anything stated herein to the contrary, and for purposes of
clarity, should the Employee terminate his Employment for Not Good Reason, the
Employee shall not be entitled to receive Severance Payments as described in
Section 9(a)(ii). However, nothing herein shall in any way affect the Employee’s
entitlement to indemnification under Paragraph 15 of the Agreement entitled
“Legal Expenses” unless Employee is terminated by the Employer prior to the Term
of this Agreement for “Cause” (as defined in Section 9(a)(iii) of the Agreement)
and the reason for Employee’s termination for “Cause” is related to the claim
with respect to which indemnification is sought.  
 
(c) Death and Disability.
 
The Employee’s employment under this Agreement may also cease prior to the end
of the Term of this Agreement in the event of the Employee’s death or upon the
Employee becoming “Totally Disabled.” For purposes of this Agreement, “Totally
Disabled” shall mean such situation where the Employee, because of injury (the
“Injury”) or sickness (the “Sickness”), the Employee is unable to perform the
material duties of his regular occupation for a specified period; and, solely
due to injury or sickness, he is unable to earn more than the percentage of
their Indexed Covered Earnings (as that term is defined in the Employer’s
Long-Term Disability Summary Plan Description) from working in his regular
occupation. Thereafter, “Totally Disabled” shall mean such situation where the
Employee is disabled in that his injury or sickness makes his unable to perform
the material duties of any occupation for which he may reasonably become
qualified based on education, training or experience; and solely due to such
Injury or Sickness, he is unable to earn more than the percentage of their
Indexed Covered Earnings (as that term is defined in the Employer’s Long-Term
Disability Summary Plan Description). For purposes of this Agreement the
Employee shall be “Totally Disabled” as of the date he becomes entitled to
receive disability benefits under the Employer’s long term disability plan. In
the event that the Employee’s employment is terminated by his death or upon
becoming “Totally Disabled,” the Employee or the Employee’s heirs or estate (as
applicable), shall be entitled to receive (i) any accrued but unpaid salary for
services rendered to the date of termination as determined pursuant to Section
4, (ii) any vacation accrued under the Employer’s policy to the date of
termination, and (iii) any accrued but unpaid expenses pursuant to Section 14 of
this Agreement. The benefits to which the Employee may be entitled upon
termination pursuant to the plans and arrangements referred to in Section 6 of
this Agreement shall be determined and paid in accordance with the terms of such
plans and arrangements.
 
(d) The Employer shall have no obligation to make the payments set forth herein
if the Employee is in material breach of the Employee’s obligations under this
Agreement. The Employee shall be obligated to execute a general release of
claims in favor of the Employer, its current and former parents, subsidiaries,
subdivisions, divisions, shareholders, Board of Directors, or affiliated
entities or persons, and the current and former directors, officers, employees
and agents of the Employer, in a form acceptable to the Employer (the
“Release”), as a condition to receiving the Severance Payments described above.
 
10. Confidential Information and Non-Competition.
 
(a) “Confidential Information” shall mean trade secrets or confidential
information relating to the Employer, its customers, affiliates and their
respective businesses, including, but not limited to, the identity of the
Employer’s customers; the entity of distributors and suppliers of the Employer;
the identity of representatives responsible for entering into contracts with the
Employer; specific customer, distributor and supplier needs and requirements;
the details of contracts and proposals between the Employer and its customers,
distributors and suppliers; selling and marketing strategies, prices, costs and
profit margins; the names, addresses and other contact information of purchasing
agents, vendors or other entities; purchasing techniques, methods, procedures
and processes; manufacturing and production techniques, methods, procedures and
processes; other techniques, methodologies and processes used by the Employer in
the conduct of its business; techniques, methods, procedures, know-how,
show-how, prototypes and technical specifications; computer data, software,
software codes, computer models, research projects, data processing and other
programs; production and manufacturing equipment and operating practices;
information with respect to products and product formulae, designs, plans for
future business, new business, products or other developments; new or innovative
ideas, customer proposals, marketing plans and ideas, and future developments or
strategies; information pertaining to research and development, acquisitions or
divestitures, marketing and sales, cost cutting, revenue generation, or other
matters concerning the Employer’s planning and strategy; and other nonpublic
financial and other information of the Employer disclosed to or known by the
Employee as a consequence of or through the Employee’s employment (or other
service relationship) with the Employer (including information conceived,
originated, discovered or developed by the Employee), which information is not
generally known in the relevant trade or industry or public knowledge. The
Employee acknowledges and agrees that the Confidential Information is not
generally known or available to the public, but has been developed, compiled or
acquired by the Employer at its great effort and expense. Confidential
Information can be in any form: oral, written or machine readable, including
electronic files.
 
(b) The Employee acknowledges and agrees that the Employer is engaged in a
highly competitive business and that its competitive position depends upon its
ability to maintain the confidentiality of the Confidential Information and
Trade Secrets which were developed, compiled and acquired by the Employer at its
great effort and expense. The Employee further acknowledges and agrees that any
disclosure, divulging, revelation or use of any of the Confidential Information,
other than in connection with the Employer’s business or as specifically
authorized by the Employer, will be highly detrimental to the Employer, and that
serious loss of business and goodwill and pecuniary damage may result therefrom.
During the Employee’s employment with the Employer and thereafter, the Employee
shall hold for the benefit of the Employer, and not for the Employee’s own
benefit or disclosure to third parties, all Confidential Information relating to
the Employer and its business, including all Confidential Information of
customers of the Employer (i) obtained by the Employee during the Employee’s
employment with the Employer and (ii) not otherwise public knowledge or
generally known in the trade or industry. The Employee shall not, without the
prior written consent of the Employer, unless compelled pursuant to the order of
a court or other governmental or legal body having jurisdiction over such
matter, communicate or divulge any such Confidential Information to anyone other
than the Employer and those designated by it. In the event the Employee is
compelled by order of a court or other governmental or legal body to communicate
or divulge any such Confidential Information to anyone other than the Employer
and those designated by it, the Employee shall promptly notify the Employer of
any such order and the Employee shall cooperate fully with the Employer in
protecting such information to the extent possible under applicable law and will
only disclose that portion of the Confidential Information necessary to satisfy
any such order.
 
(c)  Upon termination of the Employee’s employment with the Company, or at any
time the Company requests, all equipment, property, documents, files, records,
notes, memoranda, designs, reports, price lists, cost sheets, prototypes, blue
prints, technical specifications, estimates, databases, home office equipment,
automobiles, computer equipment, computer files, computer programs, plans,
documents and all other property and Confidential Information of the Employer
(including all copies in all forms in the Employee’s possession or control),
whether prepared by the Employee solely or jointly with others, shall be left
with or promptly returned to the Employer and shall at all times be the property
of the Employer.
 
(d) The Employee acknowledges and agrees that the Employer is engaged in a
highly competitive business, and by virtue of the Employee’s position and
responsibilities with the Employer, and the Employee’s access to Confidential
Information, the Employee’s engaging in any business which is directly or
indirectly competitive with the Employer will cause it great and irreparable
harm. During the period of employment as an officer and/or employee of the
Employer, the Employee will devote his available business time and best efforts
to promoting and advancing the business of the Employer. During the Term of the
Agreement and for a period of two (2) years after termination of such employment
(for any reason whatsoever), the Employee agrees that he will not, in any
jurisdiction around the world in which the Employer conducts business, whether
alone or as a partner, officer, director, consultant, agent, employee or
stockholder of any company or other commercial enterprise, engage in any
business or other commercial activity which is or may be competitive with the
products and services being designed, conceived, marketed, distributed or
developed by the Employer at the time of termination of such employment, unless
written approval is obtained from the Company’s Board of Directors. For purposes
of this Section, competitive products and services shall be defined to mean
non-photographic imaging, computer-to-plate, direct-to-press, thermal laser or
chemistry-free printing plate technology products and services or any other
products and services substantially similar to the products and services
designed, conceived, marketed, distributed or developed by the Employer at the
time of termination of the Employee’s employment. The Employee acknowledges,
understands and agrees that accepting such competitive employment would cause
him to inevitably use, misappropriate and disclose the Employer’s Confidential
Information which the Employee came to learn during his employment with the
Employer.
 
(e) The Employee acknowledges and agrees that during the course and solely as a
result of the Employee’s employment with the Employer, the Employee has and will
become aware of some, most or all of the customers of the Employer, their names
and addresses, their representatives responsible for engaging the services of
the Employer and their specific needs and requirements. The Employee further
acknowledges and agrees that the loss of such customers will cause the Employer
serious loss of business and will be detrimental to the Employer’s goodwill and
will cause great and irreparable harm. During the Term of the Agreement and for
a period of one (1) year after termination of employment (for any reason
whatsoever), the Employee will not directly or indirectly either for himself or
for any other person or commercial enterprise (1) divert or take away or attempt
to divert or take away, any of the Employer’s customers or business in existence
at the time of termination of such employment that the Employee had contact
with, for whom the Employee performed services during his employment with the
Employer and/or that were made known to the Employee by the Employer during his
employment with the Employer; and/or (2) solicit or attempt to solicit, ask for,
accept, or seek to do business with, for the purpose or effect of engaging in
competition with the Employer, any of the Employer’s customers or business in
existence at the time of termination of such employment with whom the Employee
had contact, for whom the Employee performed services during his employment with
the Employer and/or that were made known to the Employee by the Employer during
his employment.
 
(f) The Employee acknowledges and agrees that during the course and solely as a
result of the Employee’s employment with the Employer, the Employee has and will
become aware of some, most or all of the employees of the Employer, and has and
will acquire knowledge of their qualifications, skills, abilities, salaries,
commissions, benefits and other matters with respect to such employees not
generally known to the public. The Employee further acknowledges and agrees that
any solicitation, luring away or hiring of such employees of the Employer will
cause serious loss of business and will be detrimental to the Employer’s
goodwill and will cause great and irreparable harm. During the Term of the
Agreement and for a period of two (2) years after termination of employment (for
any reason whatsoever), the Employee will not directly or indirectly either for
himself or for any other person or commercial enterprise (1) solicit or induce
any employee to terminate his employment relationship with the Employer, and/or
(2) recruit, attempt to recruit, hire, or attempt to hire any employee of the
Employer other than on behalf of the Employer.
 
(g) The Employee hereby acknowledges and agrees that the type and periods of
restrictions imposed in Sections 10(a) through 10(f) of this Agreement are fair
and reasonable and are reasonably required for the protection of the Employer’s
Confidential Information and the goodwill associated with the business of the
Employer. Further, the Employee acknowledges and agrees that the restrictions
imposed in Sections 10(a) through 10(f) will not prevent him from obtaining
suitable employment after his employment with the Employer ceases or from
earning a livelihood. The Employee hereby acknowledges, agrees and understands
that he would not be entitled to the Severance Payments (as described in Section
9(a)(ii)) or the Change in Control payment (as described in Section 12(a)),
except for his agreement to fulfill his obligations under this Agreement,
including, but not limited to, his obligations under Sections 10(a) through
10(f) and Section 11 of this Agreement.
 
11. Assignment of Inventions. The Employee expressly understands and agrees that
any and all right or interest he may obtain in any designs, trade secrets,
technical specifications and technical data, know-how and show-how, customer and
vendor lists, marketing plans, pricing policies, inventions, concepts, ideas,
works of authorship, documentation, formulae, data, designs, techniques,
discoveries, improvements or intellectual property rights of any kind or any
interest therein (whether or not patentable or registrable under copyright,
trademark or similar statutes (including, but not limited to, the Semiconductor
Chip Protection Act) or subject to analogous protection) that he, whether alone
or jointly with others, authors, conceives, devises, develops, reduces to
practice, or otherwise obtains during the Employee’s employment with the
Employer, and that (i) relate to or arise out of his employment with the
Employer; (ii) relate to the Employer’s present or planned business or any of
the products or services being designed, conceived, developed, marketed,
manufactured or distributed by the Employer or that may be used in relation
therewith; (iii) result from the use of premises or personal property (whether
tangible or intangible) owned, leased or contracted for or by the Employer; (iv)
result from activities engaged in during the Employer’s time; and/or (v) result
from use of Confidential Information of the Employer whether such use occurred
prior to or during the Employee’s employment with the Employer (the
“Inventions”), are and shall immediately become the sole and absolute property
of the Employer and its assigns, as works made for hire or otherwise.
 
The Employee hereby assigns to the Employer the sole and exclusive right to such
Inventions. The Employee agrees that he will promptly disclose to the Employer
any and all such Inventions, and that, upon request of the Employer, the
Employee will execute and deliver any and all documents or instruments and take
any other action which the Employer shall deem necessary to assign to and vest
completely in the Employer, to perfect trademark, copyright and patent
protection with respect to, or to otherwise protect the Employer’s trade secrets
and proprietary interest in such Inventions. The Employer agrees to pay any and
all copyright, trademark and patent fees and expenses or other costs incurred by
the Employee for any assistance rendered to the Employer pursuant to this
Section.
 
In the event the Employer is unable, after reasonable effort, to secure the
Employee’s signature on any letters, patent, copyright or other analogous
protection relating to an Invention, the Employee hereby irrevocably designates
and appoints the Employer and any of its officers as his agent and
attorney-in-fact, to act for and on his behalf and stead to execute and file any
such application or applications and to do all other lawfully permitted acts to
further the prosecution and issuance of letters patent, copyright or other
analogous protection thereon with the same legal force and effect as if executed
by the Employee. The obligations in this Section shall continue beyond the
termination of the Employee’s employment.
 
12. Change in Control.
 
(a) (i) If during the Term of this Agreement there is a Change in Control of the
Employer, and the Employee’s employment with the Employer is terminated
involuntarily (other than for Cause), or voluntarily for Good Reason (as defined
below), in connection with or within one and one-half (1 ½) years after such
Change in Control, then the Employee shall be entitled to receive a lump sum
cash payment as provided in Section 12(a)(ii) below. The Employer shall have no
obligation to make the payment set forth in this Section unless the Employee
fully complies with his obligations under this Agreement, including, but not
limited to, his obligations under Sections 10 and 11 of this Agreement. The
Employer shall have no obligation to make the payment set forth in this Section
in the event of the Employee’s death or upon Employee becoming “Totally
Disabled” (as described in Section 9(a)(c)) on the date of a Change in Control
or within one and one-half (1 ½) years after such Change in Control. In such
event, the payments and benefits, if any, to which the Employee may be entitled
shall be determined in accordance with Section 9(c) of this Agreement.
 
(ii) Subject to Section 12(c) hereof, the lump sum cash payment (the “Payment”)
shall be in an amount equal to two (2) times the Employee’s average annual base
salary paid to the Employee by the Employer over the five (5) most recent years
ending prior to such Change in Control of the Employer (or such portion of such
period during which the Employee was a full-time employee of the Employer). In
addition, in the event of a Change in Control, all existing options that have
been granted to the Employee shall be subject to immediate vesting.
 
(iii) As used herein, the term “Good Reason” means, unless previously consented
to in writing by the Employee, the occurrence of any one of the following:
 
(A) the assignment to the Employee of duties and responsibilities that are not
at least substantially equivalent to the Employee’s duties and responsibilities
with the Employer immediately prior to such Change in Control;
 
(B) the failure to continue the Employee in a position and title that is at
least substantially equivalent to the position held by the Employee with the
Employer immediately prior to such Change in Control, except in connection with
the termination of the Employee’s employment for Cause or as a result of death
or upon the Employee becoming Totally Disabled (as described in Section
9(2)(c));
 
(C) a reduction in or failure to pay currently total annual cash compensation in
an amount equal to or greater than the sum of (i) the Employee’s salary at the
highest annual rate in effect during the 12-month period immediately prior to
such Change in Control, and (ii) the bonus paid to similarly situated employees
pursuant to the acquiring Employer’s executive bonus plan for the fiscal year
ending immediately prior to such Change in Control;
 
(D) the Employee’s benefits under any employee benefit or welfare plan of the
acquiring Employer are less, or are reduced to less (subject to Employer’s right
to provide equivalent benefits in cash or otherwise in kind), other than
reductions mandated by a change in law, than the benefits of similarly situated
employees under any employee benefit or welfare plan of the acquiring Employer
in effect immediately prior to such Change in Control;
 
(E) the Employee is reassigned to a place of business which is more than
thirty-five (35) miles from a major city in the United States as defined by the
twenty-six (26) Standard Metropolitan Statistical Areas; or
 
(F) any material breach by the Employer of this Agreement.
 
(iv) Payment under this Section 12(a) shall be in lieu of any amount owed to the
Employee as severance payments for termination without Cause under Sections 9(a)
hereof. However, payment under this Section 12(a) shall not be reduced by any
compensation which the Employee may receive from other employment with another
employer after termination of his employment with the Employer. The Employer
shall have no obligation to make any contributions to any retirement plan that
may be applicable to the Employee after a Change in Control of the Employer. The
Employee shall be entitled to contributions made by the Employer to any
retirement plan that may be applicable to the Employee on the Employee’s behalf
prior to a Change in Control of the Employer, which have vested and for which
the Employee is otherwise eligible in accordance with the written terms of the
official plan documents governing any applicable retirement plan.
 
(b) A “Change in Control of the Employer,” for purposes of this Agreement, shall
be deemed to have taken place if as the result of, or in connection with, any
cash tender or exchange offer, merger, or other business combination, sale of
assets or contested election, or any combination of the foregoing transactions,
the persons who were directors of the Employer before such transaction shall
cease to constitute a majority of the Board of Directors of the Employer or any
successor institution.
 
(c) Notwithstanding any other provisions of this Agreement or of any other
agreement, contract, or understanding heretofore or hereafter entered into by
the Employee with the Employer, except an agreement, contract, or understanding
hereafter entered into that expressly modifies or excludes application of this
Section 12(c) (“Other Agreements”), and notwithstanding any formal or informal
plan or other arrangement heretofore or hereafter adopted by the Employer for
the direct or indirect provision of compensation to the Employee (including
groups or classes of participants or beneficiaries of which the Employee is a
member), whether or not such compensation is deferred, is in cash, or is in the
form of a benefit to or for the Employee (a “Benefit Plan”), the Employee shall
not have any right to receive any payment or other benefit under this Agreement,
any Other Agreement, or any Benefit Plan if such payment or benefit, taking into
account all other payments or benefits to or for the Employee under this
Agreement, all Other Agreements, and all Benefit Plans, would cause any payment
to the Employee under this Agreement to be considered a “parachute payment”
within the meaning of Section 280G(b)(2) of the Internal Revenue Code as then in
effect (a “Parachute Payment”), as determined by a nationally recognized
accounting firm selected by the Board. In the event that the receipt of any such
payment or benefit under this Agreement, any Other Agreement, or any Benefit
Plan would cause the Employee to be considered to have received a Parachute
Payment under this Agreement, then the Employee shall have the right, in the
Employee’s sole discretion, to designate those payments or benefits under this
Agreement, any Other Agreements, and/or any Benefit Plans, which should be
reduced or eliminated so as to avoid having the payment to the Employee under
this Agreement be deemed to be a Parachute Payment.
 
(d) The Employer shall have no obligation to make the payments set forth herein
if the Employee is in material breach of the Employee’s obligations under this
Agreement. The Employee shall be obligated to execute a general release of
claims in favor of the Employer, its current and former parents, subsidiaries,
subdivisions, divisions, shareholders, Board of Directors, or affiliated
entities or persons, and the current and former directors, officers, employees
and agents of the Employer, in a form acceptable to the Employer (the
“Release”), as a condition to receiving the payments set forth in this Section.
 
13. Remedies. The Employee acknowledges and agrees that compliance with the
covenants set forth in this Agreement is necessary to protect the business and
goodwill of the Employer and that any breach of Sections 10 through 11 of this
Agreement will result in irreparable and continuing harm to the Employer, for
which money damages may not provide adequate relief. Accordingly, in the event
of any breach or anticipatory breach of Sections 10 and 11 by the Employee, the
Employer and the Employee agree that the Employer shall be entitled to the
following particular forms of relief as a result of such breach, in addition to
any remedies otherwise available to it at law or equity: (a) injunctions,
whether temporary, preliminary or permanent, enjoining or restraining such
breach or anticipatory breach, and the Employee hereby consents to the issuance
thereof forthwith and without bond by any court of competent jurisdiction; and
(b) recovery of all reasonable sums and costs, including attorneys’ fees,
incurred by the Employer to enforce the provisions of Sections 10 and 11.
 
14. Expenses; Automobile Allowance.
 
(a) The Employee is authorized to incur, during the Term of this Agreement,
reasonable expenses for promoting the business of the Employer, including
without limitation expenses for entertainment, travel and similar items. The
Employer will promptly reimburse the Employee for all such expenses, upon the
presentation by the Employee, from time to time, of an itemized account of such
expenses.
 
(b) During the Term of this Agreement, the Employer shall provide Employee with
an automobile allowance of $1000 per month, and the Employer shall reimburse the
Employee (upon submission by him of reasonably itemized accounts thereof) for
all gasoline, tolls, and parking.




 
15. Legal Expenses. The Employer shall indemnify and hold harmless the Employee
from and against any and all costs and liabilities, including without limitation
reasonable attorneys’ fees, arising out of or in connection with becoming, being
or having been an officer or director of the Employer, except in relation to
matters as to which the Employee shall be finally adjudged not to have acted in
good faith in the reasonable belief that his action or failure to act was in the
best interest of the Employer.
 
16. Successors and Assigns; Assumption by Successors. All rights hereunder shall
inure to the benefit of the parties hereto, their personal or legal
representatives, heirs, successors or assigns. This Agreement may not be
assigned or pledged by the Employee. The Employer will require any successor
(whether direct or indirect, by purchase, assignment, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Employer in any consensual transaction expressly to assume this Agreement and to
agree to perform hereunder in the same manner and to the same extent that the
Employer would be required to perform if no such succession had taken place.
References herein to the Employer will be understood to refer to the successor
or successors of the Employer, respectively.
 
17. Other Contracts. The Employee shall not, during the Term of this Agreement,
have any other paid employment (other than with a subsidiary or affiliate of the
Employer), except with the prior approval of the Board of Directors of the
Employer.
 
18. Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter contained herein, and supersedes
all prior employment agreements and understandings, whether written or oral,
except for the Employer’s Code of Business Conduct and Ethics, Corporate
Communications Disclosure Procedures, Insider Trading Policy Statement and 2003
Stock Incentive Plan which are incorporated herein by reference.
 
19. Amendments or Additions. There are currently no oral representations,
agreements or understandings which affect the enforceability of this Agreement,
and no alteration or variation of the terms of this Agreement can be valid
unless made in writing and signed by both parties, wherein specific reference is
made to this Agreement.
 
20. Section Headings. The section headings used in this Agreement are included
solely for convenience and shall not affect, or be used in connection with, the
interpretation of this Agreement.
 
21. Severability. Each promise and provision contained in this Agreement shall
be enforceable independently of every other promise and provision in this
Agreement. If any provision contained in this Agreement is determined to be
partially or totally invalid or unenforceable in any respect, such determination
shall not affect any other provision of this Agreement, but this Agreement shall
be considered divisible as to such provision which shall become null and void,
leaving the remainder of this Agreement in full force and effect.
 
22. Governing Law. This Agreement shall be governed by the laws of the United
States where applicable and otherwise by the laws of the State of New Hampshire,
without giving effect to the conflicts of laws principles thereof.
 
 
23. Arbitration of Disputes and Jury Waivers.
 
(a) The parties hereto agree to arbitrate any dispute, claim, or controversy
("claim") against each other arising out of the cessation of the Employee’s
employment, any claim of unlawful discrimination or harassment that might or did
arise during or as a result of the Employee’s employment which could have been
brought before an appropriate government administrative agency or in an
appropriate court, including but not limited to claims of age discrimination
under the Age Discrimination in Employment Act of 1967, as amended, as well as
any claim or controversy arising under this Agreement. The Arbitration shall be
arbitrated by one arbitrator in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association. The
decision or award of the arbitration shall be final and binding upon the
parties. Any arbitral award may be entered as a judgment or order in any court
of competent jurisdiction. Any claims under Sections 10 and 11 of this Agreement
shall not be subject to arbitration, but shall be subject to the remedies set
forth in Section 13 hereof.


(b) If for any reason this arbitration provision is declared unenforceable, the
Employee agrees to waive any right he may have to a jury trial with respect to
any dispute or claim against the Employer relating to this Agreement, his
employment, termination or any terms and conditions of employment, including,
but not limited to claims of age discrimination under the Age Discrimination in
Employment Act of 1967, as amended.


(c) The Employee has been advised of his right to consult with counsel regarding
this Agreement. The Employee's acceptance of this Agreement can be revoked any
time within seven (7) days of signing this Agreement, but such revocation must
be signed and in writing. The Employee has been afforded at least twenty-one
(21) days to consider this Agreement.


[Signature page to follow.]


 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have knowingly and voluntarily executed this
Agreement this 27thday of February, 2007.
 


 
PRESSTEK, INC. (the “Employer”)
 


By: _/s/Edward J. Marino____
Edward J. Marino
Chief Executive Officer,
By Direction of the
Compensation Committee of the Board of Directors






  __/s/ Jeffrey Cook_______
Jeffrey Cook
(the “Employee”) 
 

